DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a unit that detects a near-surface region” and “a correcting unit” in claim 1 for example, “a unit that applies smoothing processing” in claims 8-19 for example.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, in the phrase “an image display unit that images the part to be observed, the term “images” renders the claim indefinite.  The outputting of light and obtaining of the signals as previously set forth in claim 1 (light source and photoacoustic wave detection unit” would appear to be part of an act of imaging as well as is generally 
In claim 1, in the phrase “a correcting unit that attenuates information”, i the term “attenuating” renders the claim indefinite.  It is unclear if this refers to attenuation of the photoacoustic signals as they travel through the patient, if this refers to an image processing step, or has some other meaning.
In claim 2, it is unclear what is meant by the limitation “a next extremum”.  It is unclear what order is referred to by the term “next”.  It is unclear if this refers to a spatial position within the patient, or the ordering of the data in the signals, or some other meaning.  It is also unclear which “direction” the term “next” would refer to, this would appear to depend upon numerous factors such as the point of view of the observer, the order in which the user views data, etc.  Furthermore, it is unclear what different values are referred to, as no step of calculating differentials is set forth in the claims.  It is unclear if this refers to a calculated value or a value that would necessarily exist within the collected data.
In claim 3, it is unclear what is meant by the limitation “a position apart from the position where the first extremum is found by a predetermined length in the depth direction of the subject" renders the claim indefinite.  It is unclear what position is being described.  It is unclear if the term "found" refers to the manner in which the position is determined, and if so, how the predetermined length in the depth direction is used to find this position.  Furthermore, it is unclear what different values are referred to, as no 
In claim 4, it is unclear what is meant by the limitation “a region extending between a position where the differential value of the photoacoustic wave detection signal that first exceeds the predetermined threshold value is found and a position where a first extremum of differential values of the photoacoustic wave detection signals is found after the differential value that first exceeds the predetermined threshold is found” renders the claim indefinite.  It is unclear what position is being described.  It is unclear if the term "found" refers to the manner in which the position is determined, and if so, how the predetermined length in the depth direction is used to find this position.  Furthermore, it is unclear what different values are referred to, as no step of calculating differentials is set forth in the claims.  It is unclear if this refers to a calculated value or a value that would necessarily exist within the collected data.  Furthermore, it is unclear what is meant by the limitation "after a first extremum of the differential values is found", it is unclear if the term "after" refers to a time after a step of the method has been performed.  No step of "finding" the extremum has been set forth, thus it is unclear how a step may occur “after”.
In claim 5, it is unclear what is meant by the limitation “a position apart from the position where the differential value that first exceeds the predetermined threshold value is found by a predetermined length in the depth direction of the subject" renders the claim indefinite.  It is unclear what position is being described.  It is unclear if the term "found" refers to the manner in which the position is determined, and if so, how the predetermined length in the depth direction is used to find this position.  Furthermore, it 
In claim 6, it is unclear what is meant by the limitation “a next extremum”.  It is unclear what order is referred to by the term “next”.  It is unclear if this refers to a spatial position within the patient, or the ordering of the data in the signals, or some other meaning.  It is also unclear which “direction” the term “next” would refer to, this would appear to depend upon numerous factors such as the point of view of the observer, the order in which the user views data, etc.  Furthermore, it is unclear what different values are referred to, as no step of calculating differentials is set forth in the claims.  It is unclear if this refers to a calculated value or a value that would necessarily exist within the collected data.  Furthermore, it is unclear what is meant by the limitation "after a first extremum of the differential values is found", it is unclear if the term "after" refers to a time after a step of the method has been performed.  No step of "finding" the extremum has been set forth, thus it is unclear how a step may occur “after”.
In claim 7, it is unclear what is meant by the limitation “a position apart from the position where the first extremum is found by a predetermined length in the depth direction of the subject" renders the claim indefinite.  It is unclear what position is being described.  It is unclear if the term "found" refers to the manner in which the position is determined, and if so, how the predetermined length in the depth direction is used to find this position.  Furthermore, it is unclear what different values are referred to, as no step of calculating differentials is set forth in the claims.  It is unclear if this refers to a calculated value or a value that would necessarily exist within the collected data.  
In claims 8-13, it is unclear what is meant by the step of smoothing “before the differential values of the photoacoustic wave detection signals are calculated”, as no step of calculating the differential values has been set forth.
In claims 14-19, it is unclear what is meant by the step of smoothing "before the processing for detecting the near-surface region is performed”, as no step of processing has been set forth.  The phrase "the processing" lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wang et al. (US 2011/0282181; hereinafter Wang).
Wang shows a photoacoustic imaging device and method ([0247]) comprising: a light source that outputs light toward a part to be observed in a subject through a surface of the subject ([0230]); a photoacoustic wave detection unit for 5 obtaining photoacoustic wave detection signals by detecting photoacoustic waves emitted from 

In an effort to advance prosecution, an additional rejection of claim 1 is provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2011/0282181; hereinafter Wang).
Wang shows a photoacoustic imaging device and method ([0247]) comprising: a light source that outputs light toward a part to be observed in a subject through a surface of the subject ([0230]); a photoacoustic wave detection unit for 5 obtaining photoacoustic wave detection signals by detecting photoacoustic waves emitted from the part to be observed exposed to the light ([0230]); an image display unit that images the part to be observed based on the photoacoustic wave detection signals and displaying the part to be observed on 10 an image display unit (Figure 15A, B, D); a unit that detects a near-surface region of the subject based on a set of the photoacoustic wave detection signals with respect to a depth direction of the subject (area outside ROI, [0247]); and a correcting  unit that attenuates information of the near-surface region when the 15 part to be observed is displayed (removing signal that does not correspond with ROI, [0247]).
Wang fails to explicitly state the use of an image display unit.  However, as drawings 15A, B, D show the photoacoustic images, they must necessarily be output for view by some display unit, as is well understood in the art.
Furthermore, the region outside the desired ROI will necessarily correspond with any other region within the patient, such as those regions set forth in claims 2-7.  

Furthermore, in an additional interpretation, it would have been obvious to try to utilize any region outside the region of interest, as the region outside the region of interest encompasses a finite area which may be analyzed without undue experimentation.
Furthermore, in an additional interpretation, the methodology of Wang which removes signal from regions outside the region of interest is considered a suitable equivalent to the methodology of the instant invention, as it produces the same end result of eliminating data from outside the region of interest to improve the quality of the image from the region of interest.

Claims 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2011/0282181; hereinafter Wang) as applied to claims 2-7 above, and further in view of Kamiyama et al. (US 2008/0319317; hereinafter Kamiyama).
Kamiyama discloses an ultrasonic diagnostic apparatus.  Kamiyama teaches a smoothing process ([0062]).
It would have been obvious to one of ordinary skill in the art, at the time the invention as made, to have modified the invention of Wang to perform a smoothing process on the data as taught by Kamiyama, in order to reduce noise in the images.  .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi et al. (US 2012/0130222) teach a photoacoustic method, and deleting signals to remove any noise generated at the interface between the plate of the measuring part and the surface of the patient (removes data from near-surface region; [0056]).
Masumura (US 2010/0070233) teaches a photoacoustic method, and separating a background signal from the target object signal, in order to accurately reproduce the photoacoustic image ([0027]).
Masumura (US 2010/0094561) teaches a photoacoustic method, and discusses problems associated with the high intensity of light at the surface as compared to deeper tissues, which cause the data to be calculated inaccurately, and provides solutions to overcome this problem ([0013], [0058], [0085]-[0086]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793